ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of -                                  )
                                              )
Raytheon Company                              ) ASBCA Nos. 58212, 58753
                                              )
Under Contract Nos. F08635-03-C-0002          )
                    W31P4Q-06-C-0057          )

APPEARANCES FOR THE APPELLANT:                   Karen L. Manos, Esq.
                                                 John W. F. Chesley, Esq.
                                                 Katherine J. King, Esq.
                                                  Gibson, Dunn & Crutcher LLP
                                                  Washington, DC

APPEARANCES FOR THE GOVERNMENT:                  Arthur M. Taylor, Esq.
                                                  DCMA Chief Trial Attorney
                                                 Alexander M. Healy, Esq.
                                                  Trial Attorney
                                                  Defense Contract Management Agency
                                                  Hanscom AFB, MA

                               ORDER OF DISMISSAL

      The dispute has been settled. The appeals are dismissed with prejudice.

      Dated: June 14, 2021



                                              CHERYL L. SCOTT
                                              Administrative Judge
                                              Armed Services Board
                                              of Contract Appeals

      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 58212, 58753, Appeals of Raytheon
Company, rendered in conformance with the Board’s Charter.

      Dated: June 15, 2021


                                               PAULLA K. GATES-LEWIS
                                               Recorder, Armed Services
                                               Board of Contract Appeals